t c memo united_states tax_court william g halby petitioner v commissioner of internal revenue respondent docket no filed date william g halby pro_se donald a glasel and james p a caligure for respondent memorandum findings_of_fact and opinion goeke judge respondent determined the following income_tax deficiencies and penalties year penalty deficiency sec_6662 dollar_figure big_number dollar_figure big_number the issues for decision are whether petitioner is entitled to claimed medical expense deductions in and in amounts greater than those allowed by respondent and whether petitioner is liable for the section accuracy- related penalty for and for the reasons stated herein we find that petitioner is not entitled to deductions in amounts greater than that allowed by respondent and is liable for the accuracy-related_penalties findings_of_fact petitioner is a lawyer admitted to practice in new york state petitioner resided in new york at the time he filed his petition during and petitioner frequented prostitutes in new york petitioner did not visit these prostitutes as part of a course of therapy prescribed by his doctor nor did petitioner ask his doctor to prescribe any sort of sex therapy petitioner kept track of these visits in a journal the journal included the date the name of the service provider and the amount petitioner did not discuss these visits with his doctors afterwards to determine their impact on his health 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure during and petitioner purchased pornography and books and magazines on sex therapy petitioner also recorded the dates and amounts of the purchases in his journal petitioner timely filed his form sec_1040 u s individual_income_tax_return for and for petitioner claimed medical expense deductions of dollar_figure on his schedule a itemized_deductions for petitioner claimed medical expense deductions on his schedule a of dollar_figure both the and returns included attachments to the respective schedules a the attachments provided further detail on the costs that went into petitioner’s claimed medical expense deductions however the descriptions were not specific but provided only vague descriptions of the types of costs petitioner was claiming as deductions respondent issued a notice_of_deficiency to petitioner on date the notice disallowed dollar_figure of petitioner’s dollar_figure claimed medical expense deductions for and dollar_figure of petitioner’s dollar_figure claimed medical expense deductions for the dollar_figure disallowed by respondent for included dollar_figure for medical books magazines videos and pornographic material dollar_figure for prostitutes and dollar_figure in bank and finance_charges incurred in connection with loans used to pay for the claimed medical_expenses petitioner and respondent stipulated that petitioner provided receipts totaling dollar_figure of the dollar_figure for books magazines videos and pornographic materials however the actual receipts were not entered into evidence petitioner concedes that he is not entitled to deduct the dollar_figure in bank and finance_charges the dollar_figure disallowed for included dollar_figure for books magazines videos and pornographic materials and dollar_figure for prostitutes petitioner and respondent stipulated that petitioner provided receipts for dollar_figure of the claimed dollar_figure for medical books magazines videos and pornographic materials however the actual receipts were not entered into evidence on date petitioner filed a petition with this court challenging respondent’s determinations a trial was held on date i medical expense deductions opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that these determinations are incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and a taxpayer has the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 292_us_435 the burden_of_proof on factual issues that affect a taxpayer’s liability for tax may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioner does not claim that the burden shifts to respondent under sec_7491 in any event petitioner has failed to establish that he has satisfied the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 sec_213 permits a deduction for a taxpayer’s medical and dental expenses that were paid and not compensated for by insurance to the extent the expenses exceed percent of the taxpayer’s adjusted_gross_income sec_213 provides in pertinent part that the term medical_care means amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_1_213-1 income_tax regs provides that amounts expended for illegal operations or treatments are not deductible and that deductions allowed under sec_213 will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness to substantiate these expenses the taxpayer must furnish the name and address of each payee and the date and amount of each payment sec_1_213-1 income_tax regs if requested by the commissioner the taxpayer must also furnish a statement or itemized invoice identifying the patient the type of service rendered and the specific purpose of the expense id the issue for decision is whether petitioner is entitled to deduct amounts paid to prostitutes and for medical texts and pornographic materials respondent argues that petitioner is not entitled to deduct amounts paid to prostitutes because such payments were illegal and petitioner has not provided substantiation as required by sec_1_213-1 income_tax regs respondent argues that petitioner is not entitled to a deduction for amounts paid for books on sex therapy and pornographic material because those amounts were incurred for petitioner’s general welfare not pursuant to a doctor’s prescription or for a specific medical_condition petitioner does not argue that sec_213 and the regulations thereunder allow a deduction for these costs rather petitioner points to book and magazine articles about the positive health effects of sex therapy and argues that we should allow him a deduction despite the illegality of his conduct or the fact that petitioner’s doctor did not prescribe this treatment we agree with respondent that petitioner is not entitled to deduct the amounts at issue patronizing a prostitute is illegal in the state of new york see n y penal law sec dollar_figure mckinney n y penal law sec dollar_figure mckinney provides that a person is patronizing a prostitute when he pursuant to a prior agreement pays a fee for another person’s having engaged in sexual conduct with him agrees to pay a fee pursuant to an understanding that in return such person or a third person will engage in sexual conduct with him or solicits or requests another person to engage in sexual conduct in return for a fee sec_1_213-1 income_tax regs provides that a taxpayer is not entitled to a deduction for any illegal operation or treatment petitioner’s payments to various prostitutes were personal expenses not prescribed by a doctor and not intended to treat a medical_condition petitioner is not entitled to deductions for these amounts petitioner is likewise not entitled to deductions for amounts paid for books and magazines on sex therapy and pornography the purchases were not for the treatment of a medical_condition but were instead personal items sec_1 e ii income_tax regs ii accuracy-related_penalty we next determine whether petitioner is liable for an accuracy-related_penalty sec_6662 and b provides that taxpayers will be liable for a penalty equal to percent of the portion of the underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 provides that a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_7491 provides that the commissioner bears the burden of production respecting an individual’s liability for the penalty as discussed above we have upheld respondent’s determinations of deficiencies in petitioner’s income_tax respondent has thus met his burden of showing a substantial_understatement sec_6662 provides that the amount of the understatement is to be reduced by that portion of the understatement which is attributable to any item if the relevant facts affecting the item’s tax treatment are adequately disclosed on the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer if an item is adequately disclosed and there is a reasonable basis for its tax treatment that item is treated as having been reported properly on the return and the understatement_of_tax is computed without regard to that item see sec_1_6662-4 income_tax regs sec_1 e income_tax regs provides that an item will not be treated as adequately disclosed if a taxpayer does not have a reasonable basis for the position as defined in sec_1 b income_tax regs sec_1_6662-3 income_tax regs provides that reasonable basis is a relatively high standard that is significantly higher than not frivolous a return position that is merely arguable does not satisfy the reasonable basis standard id a taxpayer can have a reasonable basis if the position is reasonably based on one or more authorities listed in sec_1_6662-4 income_tax regs which includes the internal_revenue_code temporary and final regulations revenue procedures and revenue rulings and court decisions the sec_6662 penalty is inapplicable to the extent the taxpayer had reasonable_cause for the understatement and acted in good_faith sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the relevant facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 petitioner did not have reasonable_cause or a reasonable basis for claiming the deductions at issue petitioner has been an attorney for years and specialized in tax law petitioner should have known that his visits to prostitutes in new york were illegal and that sec_213 the regulations thereunder and caselaw do not support his claimed deductions accordingly petitioner is liable for the sec_6662 penalty to reflect the foregoing decision will be entered for respondent
